Citation Nr: 1537451	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the issues listed in the title page, the March 2012 statement of the case also included the issue of entitlement to service connection for loss of feeling of the feet.  As the Veteran, by way of the March 2012 substantive appeal, indicated that he was only appealing the issues listed on the title page, the matter of service connection for loss of feeling of the feet has not been perfected and is not before the Board at this time.
 
In June 2015, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  At the hearing, the undersigned granted the Veteran's request to hold the record open for 60 days so that he may obtain additional medical evidence.  The 60 day period has passed. 

The Veteran submitted additional evidence in June 2015, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's PTSD has prevented him from maintaining employment.  See June 2015 Board Hearing Transcript, pp. 28-30.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hearing loss disability and TDIU and entitlement to a rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had ringing in his ears since his discharge from service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Tinnitus

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that while stationed in Vietnam, he slept close to a 175 self- propelled artillery and was also subjected to 240 rounds of fire while in a three-sided bunker.  The Veteran is competent to report his exposure to such incidents.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

The Veteran testified that the ringing in his ears has been constant since he was discharged from service.  See June 2015 Board Hearing Transcript, p. 11.  The Veteran was afforded a VA examination in May 2009 where the examiner noted that the Veteran reported that his tinnitus began 10 years prior.  At the hearing, the Veteran clarified that when the audiologist questioned him about the onset of his tinnitus, he explained how his ringing started in-service and told her that he finally sought treatment for it 10 years prior.  He stated that he has had ringing in his ears consistently since his discharge from service.  See also substantive appeal of March 2012.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

First, the Veteran testified at the travel Board hearing that he went to a private audiologist in Sebring, Florida.  See Board hearing Transcript, p. 23.  Also, in a December 2008 statement, the Veteran stated that he had sent his hearing test from Heartland Otolaryngology.  Additionally, the Veteran testified that he receives "outside help" from psychiatrists associated with his rehabilitation program.  See Board hearing Transcript, p. 26.  However, there are no records from any of these facilities of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Second, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  

Third, the May 2009 VA audiologist based her opinion on the lack of evidence of defective hearing during service.  The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On remand, the addendum opinion should consider the Veteran's complete history, including his competent assertions of lack of noise exposure post-service.  

Fourth, the Veteran testified that his PTSD symptoms cause him to be able to only work part-time and make less than poverty level.  See Board hearing Transcript, p. 30.  The Veteran also has reported since he was examined by VA in April 2009 that he experiences suicidal thoughts and hears voices in the night.  As these symptoms were not shown on the prior examination, and indicate a possible worsening of the disorder, the Veteran should be afforded a VA examination which assesses the severity of his PTSD symptoms, including the functional impact of his symptoms on his ability to sustain gainful employment.  

Finally, there is evidence that the Veteran receives regular treatment at a VA facility.  On remand, updated VA treatment records should be obtained and associated with the electronic claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records as follows:

a.  records dating from October 2008 that have not yet been associated with the electronic claims folder; and

b.  records dated from 2000 to 2008 pertaining to treatment of the Veteran at the VA Medical Center in Saginaw, Michigan.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Contact the Veteran and request that he provide or authorize the release of records from Heartland Otolaryngology, see December 2008 VA Form 21-4138, and any other private facility where the Veteran has been assessed or treated for his hearing loss.  Also, request the authorization of any records related to treatment of his PTSD (other than the records that were submitted to VA in July 2015), including treatment related to rehabilitation.  See Board hearing Transcript, p. 26.  

4.  Obtain an addendum opinion from the May 2009 examiner (or other appropriate medical professional).  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability began in or is related to active duty service, including due to conceded noise exposure therein.  The examiner should explain the significance, if any, of a shift, or lack thereof, in auditory thresholds during service.  

The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  The examiner must review the electronic claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner is asked to describe any functional impairment caused by the PTSD as it may affect his ability to function and perform tasks in a work setting.

6.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


